Title: Thomas Jefferson’s Circular to Prospective Donors to Central College, 4 August 1817
From: Jefferson, Thomas
To: Pleasants, James,Eppes, John Wayles,Giles, William Branch,Harrison, Randolph,Newton, Thomas (1768–1847),Burwell, William Armistead,Thweatt, Archibald


          
            Dear Sir
            Monticello
Aug. 4. 17.
          
          You have probably seen mentioned in the public papers that it is in contemplation to establish near Charlottesville a seminary of learning which shall embrace all the sciences deemed materially useful in the present age. towards this object the legislature has passed an act giving us a constitution nearly of our own choice, under the name of the Central College, making the Governor patron of the institution, and giving to him the appointment of the Visitors. he has accordingly appointed mr Monroe the present President of the US. mr Madison the late President, Genl Cocke, mr Cabell, mr Watson, characters of eminence in the circumjacent counties, and myself in the immediate vicinity of the place as the President is also when at home. the subscriptions have so far proceeded with great liberality, the county of Albemarle alone having already subscribed and otherwise contributed to the amount of about 27,000 Dollars to which a considerable addition is still expected from them. other counties have also commenced with very favorable dispositions; the buildings are begun, those for one professorship, embracing several branches of learning, are expected to be compleated by the next spring, and a professor will be engaged to commence instruction at that time, and we hope to be enabled to erect in the ensuing summer two or three other professorships, which will take in the mass of the useful sciences. the plan of this institution has nothing local in view. it is calculated for the wants, and the use of the whole state, and it’s centrality of situation, to the population of the state, salubrity of climate, and abundance and cheapness of the necessaries of  life, present it certainly with advantage to the attention of parents and guardians throughout the state, & especially to to those who have not in their immediate vicinity a satisfactory establishment for general science. whatever we do will have a permanent basis, established on a deposit of funds of perpetual revenue adequate to it’s maintenance. the limit of contributions will only limit the number of sciences to be taught without affecting the continuance of those once established. the Visitors under whom the direction direction of the course of education is placed, as well as the selection of Professors for the different sciences will do whatever their own zeal can effect aided by the talents of others whom they may be able to engage in the service of the institution.
          Under these circumstances, dear Sir, I have thought I might avail myself of the advantage of your friendship to sollicit your aid in this undertaking. your sense of the importance of education to a country wishing to continue free, of the present want of such an establishment in a healthy and central part of our country, and your readiness to lend your efforts to the promotion of what is publickly useful, will, I think engage your cooperation, and induce you to present this subject to those of our fellow citizens within your reach who may be disposed to contribute towards it’s advancement. subscriptions in this quarter have been from 1000. down to 50. Dollars, & I may say that some of the latter amount have really been the most liberal. for the convenience of the contributors the sum given by each is divided at the will of the subscriber into four annual instalments, the 1st payable in April next; in which form the subscriptions have been generally entered. if you should be so kind as to undertake this, I will ask the favor of you to return to me the subscription paper now inclosed, when it shall have reached the term you deem probable, and to accept the assurance of my great esteem and respect.
          Th: Jefferson
        